Name: Commission Regulation (EEC) No 1469/92 of 5 June 1992 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  processed agricultural produce;  cooperation policy
 Date Published: nan

 6. 6. 92 Official Journal of the European Communities No L 155/15 COMMISSION REGULATION (EEC) No 1469/92 of 5 June 1992 on the supply of various lots of skimmed-milk powder as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid republication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 1 168 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexe. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . ft OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3. 1991 , p. 108. No L 155/16 Official Journal of the European Communities 6 . 6. 92 ANNEX LOTS A  B  C  D 1 . Operation Nos ('): 320/92 to 323/92 2. Programme : 1992 3 . Recipient (6) : UNRWA  Supply Division  Vienna International Centre, PO Box 700, A-1400 Vienna, Austria telex : 135310 A  fax (1)230 75 29 4. Representative of the recipient (3) : Lot A  Ashdod : UNRWA Field Supply and Transport Officer, West Bank, P.O. Box 19149 Jerusalem  tel : 82 80 93 telex : 26194 UNRWA IL/fax 81 65 64 Lot B  Lattakia : UNRWA Field Supply and Transport Officer, SAR. P.O. Box 4313 Damascus  SAR tel (96311 ) 66 02 17, telex : 412006 UNRWA SAR. Lot C  Beirut : UNRWA Field Supply and Transport Officer, Lebanon, P.O. Box 94  Beirut  Lebanon Lot D  Amman : UNRWA Field Supply and Transport Officer, Jordan P.O. Box 484  Amman  Jordan tel : (9626) 77 17 41 ; fax : 68 54 76 ; telex : 23402 UNRWA JFO 5. Place or country of destination : Lot A : Israel ; Lot B : Syria ; Lot C : Lebanon ; Lot D : Jordan 6. Product to be mobilized : Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods : (2) (*) (9)  B : (2) (8) ( ®) ( l3) (See OJ No C 1 14, 29 . 4. 1991 , p. 3-4, I.B.1 ) 8 . Total quantity : 1 168 tonnes 9 . Number of lots : A : No 320/92  600 tonnes / B : No 321 /92  150 tonnes C : No 322/92  204 tonnes / D : No 323/92  214 tonnes 10 . Packaging and marking / 1 kg Q (")(12) See OJ No C 114, 29. 4. 1991 , p. 4. (I.B.2, I.B.3 and IA2.1 ) Markings in English Supplementary markings on the packaging :  Lots A, B, C : 'UNRWA'  Lot D : 'UNRWA  Date of expiry ...( l0) 11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins added after the award of the tender. 12. Stage of supply : Lots A, B, C : free at port of landing  landed Lot D : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Lot A : Ashdod  Lot B : Lattakia  Lot C : Beirut  Lot D : UNRWA warehouses, Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10. 7 .  20. 7. 1992 18 . Deadline for the suply : 10 . 8 . 1992 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 22. 6. 1992 6. 6. 92 Official Journal of the European Communities No L 155/17 21 A In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 7. 1992 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 24. 7.  3. 8. 1992 (c) deadline for the supply : 24. 8 . 1992 B In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 20. 7. 1992 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 7. 8 .  17. 8 . 1992 (c) deadline for the supply : 7. 9 . 1992 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A fattention de Monsieur N. AREND, Batiment Loi 120, bureau 7/46, Rue de la Loi, 200 B-1049 Bruxelles (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by die successful tenderer (5): Refund applicable 15. 5. 1992 fixed by Commission Regulation (EEC) No 1243/92 (OJ No L 130, 15 May 1992, p. 37.) No L 155/18 Official Journal of the European Communities 6. 6. 92 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and -137 levels. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 30,  235 01 32,  236 10 97,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (6) The successful tenderer is to contact the recipient as soon possible to establish which consignment docu ­ ments are required and how they are to be distributed. Q Shipment to take place in containers of 20 ft. (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate of origin. O The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (10) The date of expiry shall correspond to the date of manufacture plus one year. (") Ashdod : shipment to take place in 20 ft containers with a unit capacity not exceeding 17 metric tonnes net and at the rate of a maximum of 50 containers per ship per week. (12) The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod / Lattakia / Beirut, container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention^) in excess of the said 1 5 days as detailed above will be borne by UNRWA. UNRWA shall not pays/not be charged any container deposit fees. After taking over the goods at the time of delivery, the beneficiary shall be responsible for all costs involved in moving the containers to the unloading area outside the port and in returning the containers to the container park. (13) The health certificate and the certificate of origin must be signed and stamped by a Syrian consulate, including a statement that consular fees and charges have been paid.